DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 17 are pending.
Claim 16 is cancelled.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).

Response to Amendment
The amendment, filed 14 November 2022, is fully responsive.

Applicant’s amendments to the claims 1-2 have overcome each and every objections previously set forth. The objections of the claims 1-2 have been withdrawn.

Response to Arguments
Applicant’s arguments (see Amendment pages 4-5) with respect to the 101 rejection of the claims have been fully considered and are persuasive.  The 101 rejections of the claims have been withdrawn.

Applicant’s arguments (see Amendment pages 5-7) with respect to the 103 rejections of the claims, are directed to that “there is no reason to modify the teachings of Kennedy with that provided by Dong.” Applicant specifically argues that “Kennedy's device has no need of a naming scheme that includes both device and location data. This is because Kennedy's system/method utilizes a controller which has built-in hardware to interface with devices and determine their location. Therefore, Kennedy's system does not suffer a problem which Dong's disclosure addresses. Stated another way, Kennedy's system already determines a location of a device by virtue of the controller 12 interacting with the device. As such, there is no need for Kennedy's system to utilize a tag having location information since the device location information is already determined and stored in a registration table. Therefore, Kennedy's system does not suffer the problem of identifying, discovering, or locating devices which are the problems Dong addressed in his application”
Examiner submits that Kennedy teaches (see Kennedy, Paragraph [0013]) that an automation program may be configured to register each network-enabled appliance with the control device to create a registration log stored in memory, where the registration log may include the 3D position and other metadata, such as a name and device type, of each network-enabled appliance, which may be discovered. Kennedy further teaches (see Kennedy, Figure 4) discovering and commanding network-enabled appliances, based on the registration log, within rooms according to spatially aware rule set upon detecting a trigger event. Each network-enabled appliance is registered in a registration log with spatial (or location) information.  Dong teaches (see Dong, Paragraph [0031]) a naming scheme stored for IoT devices that includes location and other context information, where (see Dong, Paragraph [0238]) the naming scheme is used for generating device command to operate a device of a specific location. Accordingly, Kennedy and Dong are analogous art to claimed invention because it is in the same field of endeavor of operating location-specific devices in home/building automation. Kennedy and Dong are also analogous art to the claimed invention for the additional reason that it is reasonably pertinent to the problem that the claimed invention is seeking to solve because both Kennedy and Dong, like the claimed invention, involve having stored the registration log (of Kennedy) or the naming scheme (of Dong), that provides spatial or location information of the devices along with other information about the devices so that a device in a specific location can be operated when required. Therefore, Examiner submits that Office Action properly applied the obviousness rejection because a person having ordinary skill in the art would reasonably have expected that there are multiple ways to capture or input information regarding a device that includes location of the device. The argument is not persuasive for this reason.
Accordingly, the 103 rejections are maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2016/0173293 A1), hereinafter ‘Kennedy’, in view of Dong et al. (US 2016/0036764 A1), hereinafter ‘Dong’.

Regarding claim 1, Kennedy teaches:
A context driven automation system, comprising: (Kennedy: [0002], figure 1 “Systems and methods for mapping and controlling network-enabled appliances with a control device are provided herein. One method may comprise collecting spatial information in three dimensions as at least one sensor of the control device is moved within an environment, receiving registration signals from network-enabled appliances in the environment, associating each network-enabled appliance with a respective three-dimensional (3D) position in the environment based on the spatial information, and registering each network-enabled appliance with the control device to create a registration log.”; [0010] “FIG. 1 is a simplified schematic diagram of an automation system.”) [The automation system that controls appliances based on collected spatial information reads on “[a] context driven automation system”.]
a controller having a microprocessor and an electronic database with a plurality of virtual spaces associated with a plurality of devices, (Kennedy: [0003] “In some implementations, the method may also include generating a spatially aware rule set that applies to one or more rooms within the environment based on the spatial information and registration log.”; [0013] “The control device 12 may comprise a processor 32 configured to execute an automation program 34, and the network-enabled appliance 14 may comprise a processor 36 configured to execute an operating program 38. Once executed, the automation program 34 may associate the network-enabled appliances 14 with a respective 3D position in the environment based on the spatial information and in some cases, the respective registration signal 24. The automation program 34 may be configured to register each network-enabled appliance 14 with the control device 12 to create a registration log 40 stored in memory 42. The registration log 40 may include the 3D position and other metadata, such as a name and device type, of each network-enabled appliance 14, which may be included in the registration signal 24 or discovered by other methods. The metadata may include an Internet Protocol (IP) address, media access control (MAC) address, or other proprietary identifier. The 3D position may be an absolute position such as coordinates in three dimensions, and it may also be a relative position with reference to architectural features of the environment 18 and/or positions of other network-enabled appliances 14.”; [0022], figure 3 “FIG. 3 is an example of a graphical user interface (GUI) of the automation system of FIG. 1 for the environment of FIG. 2. The automation program 34 may be configured to generate a digital map 54 of the environment 18 with the spatial information and place a representation of each network-enabled appliance 14 on the digital map 54 based on the respective 3D position.”) [The control device 12 reads on “a controller”, the digital map of rooms read on “a plurality of virtual spaces”, and the network-enabled appliances read on “a plurality of devices”. The memory storing the registration log with 3D position data reads on “an electronic database”.]
the controller being configured to execute one or more automations upon receipt of data from one of the plurality of devices, (Kennedy: [0030], figure 4 “At 422, the method 440 may include determining whether a trigger event is detected. If YES (detecting a trigger event), the method may proceed to 424. If NO, the method may end. At 424, the method 440 may include, in response to the trigger event, commanding the network-enabled appliances within the room or rooms according to the spatially aware rule set.”) (Kennedy: [0020] “Furthermore, the automation system 10 may generate the rule set based on the configuration of network-enabled appliances 14 detected and predetermined programming by the manufacturer without receiving any sort of input from the user. For example, the control device 12 may register a smoke detector in the environment 18. The automation program 34 may be configured to detect a trigger event 50. The trigger event 50 may be sensed by one of the network-enabled appliances 14 which then notifies the control device 12, or the source of the trigger event 50 may be other than the network-enabled appliances 14, such as the sensors 16 of the control device 12. In the case of the smoke detector, detection of the smoke from the fire by the smoke detector may be the trigger event 50. In response to the trigger event 50, the automation program 34 may be configured to command the network-enabled appliances 14 within the room or rooms via the communication unit 22 according to the spatially aware rule set. The control device 12 may automatically generate a spatially aware rule set to direct occupants to the nearest safe exit by commanding lights to turn on and an audio system to announce directions over speakers when a fire occurs.”) [The rule sets read on “one or more automations”, applying/executing the spatially aware rule set to command network-enabled appliances reads on “execute one or more automations”, and doing so in response to detecting the trigger event from a registered network-enabled appliance reads on “upon receipt of data from one of the plurality of devices”.]
wherein the controller provides a space reference to the one or more automations to achieve a desired result, (Kennedy: [0026] “Other examples of rules may include closing the blinds facing the street outside to prevent offending neighbors based on knowing the content of a movie playing on the TV (e.g. an R rating), the position of the TV relative to the windows, and the position of the windows relative to the street outside. With a positionally aware light sensor or a security camera, positionally aware lighting, and positionally aware blinds, the user may set a desired luminance for a room and the automation system 10 may alter the environment 18 to maintain the luminance, e.g. by setting dimming on lights, opening and closing blinds, etc. Similarly to the smoke detector example described above, smoke detectors going off near a kitchen may trigger a rule to shut off all nearby appliances.”) [The devices, light sensor, the security camera, the lighting, and blinds read on “one or more automations”, the positional information of the devices within the environment read on “a space reference”, and altering the environment to maintain the desired luminance reads on “to achieve a desired result”.] (Kennedy: [0023], figure 1 “Generating the spatially aware rule set may comprise choosing from among a plurality of pre-programmed rules stored in memory 42, based on the configuration of network-enabled appliances 14 detected. The automation program 34 may be configured to compare conditions of the pre-programmed rules, such as types of network-enabled appliances 14 and threshold distances in spatial configurations of the network-enabled appliances 14 that support the rules, with the detected configuration of the network-enabled appliances 14 as determined by the spatial information and registration log 40. Once the spatially aware rule set has been generated, the user input 48 may comprise selecting at least one rule displayed on the GUI 56. For example, a rule list 64 shows the spatially aware rule set automatically generated for the living room and suggested to the user. The user may check or uncheck the individual rules of the rule set to choose which rules to include in the rule set and the rules may be checked or unchecked by default. Selecting a rule may also initiate a visual simulation of the selected rule in the GUI 56 so that the user may easily understand the function and involved network-enabled appliances 14 of the rule.”) [The automation program 34 generating the spatially aware rule set based on the position information or spatial configurations of the appliances provided by the registration log 40 stored in memory 42 reads on “the controller provides a space reference to the one or more automations”.]

Kennedy does not explicitly teach: wherein each of the plurality of devices has a tag with device and location information and the electronic database associates the tags of the plurality of devices with the plurality of virtual spaces to associate the plurality of virtual spaces with the plurality of devices and the one or more automations use the space reference associated with the one of the plurality of devices from which the data was received to achieve the desired result.
Dong teaches:
Wherein each of the plurality of devices has a tag with device and location information and the electronic database associates the tags of the plurality of devices with the plurality of virtual spaces to associate the plurality of virtual spaces with the plurality of devices and the one or more automations use the space reference associated with the one of the plurality of devices from which the data was received to achieve the desired result. (Dong: Abstract “A naming scheme for IoT Devices can address the problem that the existing naming schemes of the IoT devices do not support device discovery and group operation efficiently. An IoT Device Name Service (IDNS) can be in charge of how the device name is generated from the location and other context information; updated due to the location change or context variation; and discovered.”; [0081]-[0086] “[0081] This naming scheme can: [0082] facilitate device discovery, e.g. find all lights on the first floor of the house. [0083] facilitate device aggregation and group operation, e.g. turn off all lights in the house. [0084] The example below deals with indoor IoT devices that are deployed for applications, such as smart home, smart hospital. Those indoor devices are located in specific rooms in a building. FIG. 8 is a diagram that illustrates a floor plan of a house and devices located in the house, such as fridge, smoke sensor, light in the kitchen, lights and phone in the great room, doorbell at the entry. [0085] A device's location in the house can have several hierarchies. In the following example, the first hierarchy indicates the location of the house; the second hierarchy indicates the floor; the third hierarchy indicates the room; and the devices in each room have a unique label. As a result, the devices in the house could have the following names, as examples: [0086] addressofJohnHome.F1.Bathroom3.Light1”) (Dong: [0242] “In one embodiment, each entry in the routing database can keep the following information about each destination: [0243] Device Name/Network Name: Device name is the name of the IoT devices discussed above.” ; [0031] “In one embodiment, a name service can maintain names for IoT devices. The name service can be a IDNS. The name service can store the names for the IoT devices with a location field and a label field. The location field including location information can include a major location and a sub-location.”; [0032] “In one embodiment, an Internet of Things (IoT) device is adapted to route messages to a second IoT device. The IoT device can include a routing table that indicates a third IoT device to forward the message to on its way to the IoT device. The routing table can use IoT device names that include a location field including a major location and at least one sub-location.”) [The Light1 reads on “device … information”, and the JohnHome.F1.Bathroom3 reads on “location information”. Turning off all lights in the house based on the location information of the devices reads on “the one or more automations use the space reference associated … to achieve the desired result”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kennedy and Dong before them, to modify registration log of the network-enabled appliances to incorporate location information.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve efficiency in operating devices in groups based on their locations (Dong: Abstract “A naming scheme for IoT Devices can address the problem that the existing naming schemes of the IoT devices do not support device discovery and group operation efficiently. An IoT Device Name Service (IDNS) can be in charge of how the device name is generated from the location and other context information; updated due to the location change or context variation; and discovered.”; [0029] “(3) Device Group Operation: With the proposed IDNS and NRP, a group of IoT Devices can be efficiently discovered and operated on without upper layer involvement.”; [0073] “The existing identifiers of the IoT devices do not natively support device discovery and group operation. In many IoT use cases, it is very common that users want to discover the devices in the same location or with the same context information, e.g. the same type of device. After discovery, the users may also want to do group operations on the devices.”).

Regarding claim 2, Kennedy and Dong teach all the features of claim 1.
Kennedy further teaches:
wherein the controller is configured to pair metadata with the data. (Kennedy: [0003] “In some implementations, the method may also include generating a spatially aware rule set that applies to one or more rooms within the environment based on the spatial information and registration log. The method may also include detecting a trigger event, and in response to the trigger event, commanding the network-enabled appliance according to the spatially aware rule set.”; [0013] “The registration log 40 may include the 3D position and other metadata, such as a name and device type, of each network-enabled appliance 14, which may be included in the registration signal 24 or discovered by other methods.”) [The trigger event triggering spatially applicable networked-enabled appliance in the room to be commanded, where spatially applicable networked-enabled appliance in the room is associated with the trigger event, reads on “to pair metadata with the data”.]

Regarding claim 3, Kennedy and Dong teach all the features of claims 1-2.
Kennedy further teaches:
wherein the metadata is an IP address. (Kennedy: [0013] “The metadata may include an Internet Protocol (IP) address, media access control (MAC) address, or other proprietary identifier.”)

Regarding claim 4, Kennedy and Dong teach all the features of claims 1-2.
Kennedy further teaches:
wherein the metadata is a tag. (Kennedy: [0017] “As still yet another alternative, the automation program 34 may be configured to read visible tags 46 to determine identifications and recognize and locate the network-enabled appliances 14. The visible tag 46 may be a product label with the name, serial number, or other identification of the product printed thereon.”)

Regarding claim 5, Kennedy and Dong teach all the features of claims 1-2.
Kennedy further teaches:
wherein the metadata is a type of object. (Kennedy: [0013] “The registration log 40 may include the 3D position and other metadata, such as a name and device type, of each network-enabled appliance 14, which may be included in the registration signal 24 or discovered by other methods.”) [The device type reads on “a type of object”.]

Regarding claim 6, Kennedy and Dong teach all the features of claims 1-2.
Kennedy further teaches:
wherein the metadata is a database relationship. (Kennedy: [0013] “The 3D position may be an absolute position such as coordinates in three dimensions, and it may also be a relative position with reference to architectural features of the environment 18 and/or positions of other network-enabled appliances 14.”) [The relative positions amongst the registration log of network-enabled appliances reads on “a database relationship”.]

Regarding claim 7, Kennedy and Dong teach all the features of claim 1.
Kennedy further teaches:
wherein the one or more automations is configured to request metadata. (Kennedy: [0013] “The registration log 40 may include the 3D position and other metadata, such as a name and device type, of each network-enabled appliance 14, which may be included in the registration signal 24 or discovered by other methods.”; [0023] “Generating the spatially aware rule set may comprise choosing from among a plurality of pre-programmed rules stored in memory 42, based on the configuration of network-enabled appliances 14 detected. The automation program 34 may be configured to compare conditions of the pre-programmed rules, such as types of network-enabled appliances 14 and threshold distances in spatial configurations of the network-enabled appliances 14 that support the rules, with the detected configuration of the network-enabled appliances 14 as determined by the spatial information and registration log 40.”) [The automation program 34 reading and using the spatial information and registration log 40 of network-enabled appliances 14 to compare with the rule conditions reads on “to request metadata”.]

Regarding claim 8, Kennedy and Dong teach all the features of claims 1 and 7.
Kennedy further teaches:
wherein the metadata is an IP address. (Kennedy: [0013] “The metadata may include an Internet Protocol (IP) address, media access control (MAC) address, or other proprietary identifier.”)

Regarding claim 9, Kennedy and Dong teach all the features of claims 1 and 7.
Kennedy further teaches:
wherein the metadata is a tag. (Kennedy: [0017] “As still yet another alternative, the automation program 34 may be configured to read visible tags 46 to determine identifications and recognize and locate the network-enabled appliances 14. The visible tag 46 may be a product label with the name, serial number, or other identification of the product printed thereon.”) [The visible tag or the visible label reads on “a tag”.]

Regarding claim 10, Kennedy and Dong teach all the features of claims 1 and 7.
Kennedy further teaches:
wherein the metadata is a type of object. (Kennedy: [0013] “The registration log 40 may include the 3D position and other metadata, such as a name and device type, of each network-enabled appliance 14, which may be included in the registration signal 24 or discovered by other methods.”) [The device type reads on “a type of object”.]

Regarding claim 11, Kennedy and Dong teach all the features of claims 1 and 7.
Kennedy further teaches:
wherein the metadata is a database relationship. (Kennedy: [0013] “The 3D position may be an absolute position such as coordinates in three dimensions, and it may also be a relative position with reference to architectural features of the environment 18 and/or positions of other network-enabled appliances 14.”) [The relative positions amongst the registration log of network-enabled appliances reads on “a database relationship”.]

Regarding claim 12, Kennedy and Dong teach all the features of claim 1.
Kennedy further teaches:
wherein the data is generated by a device. (Kennedy: [0020] “For example, the control device 12 may register a smoke detector in the environment 18. The automation program 34 may be configured to detect a trigger event 50.”) [The smoke detector reads on “a device”.]

Regarding claim 13, Kennedy and Dong teach all the features of claim 1.
Kennedy further teaches:
wherein the data is generated by a cloud device. (Kennedy: [0010], figure 1 “FIG. 1 is a simplified schematic diagram of an automation system. The automation system 10 may comprise a control device 12 for mapping and controlling network-enabled appliances 14. The network-enabled appliances 14 may be so-called smart devices or Internet of Things (IoT) devices, which are physical objects such as appliances with computing devices embedded therein.) [The IoT device reads on “a cloud device”.]

Regarding claim 14, Kennedy and Dong teach all the features of claim 1.
Kennedy further teaches:
wherein the data is generated from user action. (Kennedy: [0026] “With a positionally aware light sensor or a security camera, positionally aware lighting, and positionally aware blinds, the user may set a desired luminance for a room and the automation system 10 may alter the environment 18 to maintain the luminance, e.g. by setting dimming on lights, opening and closing blinds, etc.”) [The user setting the desired luminance for the room reads on “user action”.]

Regarding claim 15, Kennedy and Dong teach all the features of claim 1.
Kennedy further teaches:
wherein the data is generated by an API. (Kennedy: [0032] “In some embodiments, the methods and processes described herein may be tied to a computing system of one or more computing devices. In particular, such methods and processes may be implemented as a computer-application program or service, an application-programming interface (API), a library, and/or other computer-program product.”)

Regarding claim 17, Kennedy and Dong teach all the features of claim 1.
Dong further teaches:
wherein the one or more automations use the tags to achieve the desired result. (Dong: Abstract “A naming scheme for IoT Devices can address the problem that the existing naming schemes of the IoT devices do not support device discovery and group operation efficiently. An IoT Device Name Service (IDNS) can be in charge of how the device name is generated from the location and other context information; updated due to the location change or context variation; and discovered.”; [0029] “(3) Device Group Operation: With the proposed IDNS and NRP, a group of IoT Devices can be efficiently discovered and operated on without upper layer involvement.”; [0073] “The existing identifiers of the IoT devices do not natively support device discovery and group operation. In many IoT use cases, it is very common that users want to discover the devices in the same location or with the same context information, e.g. the same type of device. After discovery, the users may also want to do group operations on the devices.”)
The motivation to combine Kennedy and Dong, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116